Exhibit 10.2

 

Execution Version

 

AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT

 

This AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT (this “Agreement”) is made
as of October 24, 2017, by and among CRA INTERNATIONAL, INC., a Massachusetts
corporation (the “Company”), and each other Person who joins this Agreement
pursuant to Section 1.02 hereof (together with the Company, the “Pledgors” and
each, individually, a “Pledgor”) and CITIZENS BANK, N.A., as administrative
agent (hereinafter, in such capacity, the “Administrative Agent”) for itself and
the other lending institutions (hereinafter, collectively, the “Lenders”) which
are or may become parties to that certain Amended and Restated Credit Agreement,
dated as of October 24, 2017 (as amended, restated, amended and restated,
supplemented, or otherwise modified and in effect from time to time, the “Credit
Agreement”), among the Company, CRA International (UK) Limited, a private
limited company incorporated in the United Kingdom (registered number 04007726)
(the “UK Borrower”), CRA International Limited, a company organized under the
laws of Ontario (the “Canadian Borrower”), CRA International (Netherlands) B.V.,
a private company with limited liability organized and existing under the laws
of the Netherlands, registered with the trade register of the Chamber of
Commerce under number 3426111 (the “Dutch Borrower” and, together with the
Company, the UK Borrower and the Canadian Borrower, the “Borrowers”), the
Lenders and the Administrative Agent.

 

WHEREAS, the Company and the Administrative Agent are parties to that certain
Securities Pledge Agreement, dated as of April 24, 2013 (the “Existing Pledge
Agreement”); and

 

WHEREAS, the parties hereto (including the Administrative Agent) have agreed to
amend and restate the Existing Pledge Agreement in its entirety in the form of
this Agreement;

 

WHEREAS, as of the date hereof, each Pledgor is the direct legal and beneficial
owner of all of the issued and outstanding Equity Interests (as hereinafter
defined) stated to be owned by such Pledgor on Schedule 1 hereof, which
represent all of the issued and outstanding Equity Interests of the Issuer
thereof (except as otherwise noted on such Schedule 1); and

 

WHEREAS, it is a condition precedent to the Lenders’ making any Loans or
otherwise extending credit to and any Issuing Bank issuing, extending or
renewing Letters of Credit for the benefit of the Borrowers under the Credit
Agreement that each Pledgor execute and deliver to the Administrative Agent, for
the benefit of the Secured Parties, a pledge agreement, pursuant to which such
Pledgor shall have pledged to the Administrative Agent the Pledged Collateral;
and

 

WHEREAS, each Pledgor will benefit materially from the transactions contemplated
by the Credit Agreement and, as a material inducement to the Administrative
Agent, the Issuing Banks and the Lenders to enter into the Credit Agreement,
each Pledgor wishes hereby to grant a pledge and security interest in favor of
the Administrative Agent, for the benefit of the Secured Parties, in all of the
Pledged Collateral.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I.

 

Pledge of Equity Interests, etc.

 

Section 1.01.         Pledge of Equity Interests.  Each Pledgor hereby grants to
the Administrative Agent for the benefit of the Secured Parties a security
interest in, and hereby pledges to the Administrative Agent, for the benefit of
the Secured Parties, all the right, title and interest of such Pledgor in and to
(a) all Equity Interests at any time now or hereafter held by such Pledgor in
each of CRA Investigations LLC, a Delaware limited liability company, each other
Domestic Subsidiary (whether now existing or hereafter acquired or formed), of
such Pledgor, and each Foreign Subsidiary (whether now owned or hereafter
acquired or formed) of such Pledgor, in each case that is not an Excluded Group
Member Subsidiary (and, in each case, other than the Excluded Subsidiary (and
any Subsidiary thereof) or any Dormant Subsidiary), (b) all non-voting Equity
Interests at any time now or hereafter held by such Pledgor in each of its
first-tier Excluded Group Member Subsidiaries, excluding any Dormant Subsidiary,
(c) 65% of the voting Equity Interests at any time now or hereafter held by such
Pledgor in each of CRA International Limited, CRA International (UK) Limited,
CRA International (Netherlands) B.V. and each other first-tier Excluded Group
Member Subsidiary (within the meaning of Section 1.956-2(c)(2) of the Treasury
Regulations, and taking into account all other pledges of the voting Equity
Interests of such Excluded Group Member Subsidiary) whether now existing or
hereafter acquired or formed, in each case excluding any Dormant Subsidiary,
(d) all payments or distributions, whether in cash, property or otherwise, at
any time owing or payable to such Pledgor on account of such pledged Equity
Interests, (e) all of such Pledgor’s rights and interests with respect to such
pledged Equity Interests under each of the Organization Documents of the
Issuers, and any other agreements relating to such pledged Equity Interests,
including all voting and management rights and all rights to grant or withhold
consents or approvals, (f) all rights of access and inspection to and use of all
books and records, including computer software and computer software programs,
of the Issuers of such pledged Equity Interests, (g) all other rights,
interests, property or claims to which such Pledgor may be entitled in its
capacity as a holder of such pledged Equity Interests, and (h) all proceeds,
income from, increases in and products of any of the foregoing and all general
intangibles and investment property relating to such pledged Equity Interests. 
Subject to Section 6.19 of the Credit Agreement, the certificates for such
pledged Equity Interests, to the extent that such interests are represented by
certificates, accompanied by stock or transfer powers or other appropriate
instruments of assignment thereof duly executed in blank by such Pledgor, have
been delivered to the Administrative Agent.  Without limiting the foregoing, the
Equity Interests pledged under this Section 1.01 shall include without
limitation, as of the date hereof, the Equity Interests described on Schedule 1
hereto (which may be updated from time to time by the Administrative Agent and
the Company pursuant hereto to reflect the Pledged Equity Interests at the time
required to be pledged hereunder).

 

Section 1.02.         Additional Equity Interests.  In case any Pledgor shall
acquire any additional Equity Interests of an Issuer or other Person which is a
successor thereof, or any securities exchangeable for or convertible into the
Equity Interests pledged or required to be pledged hereunder, whether by
purchase, stock dividend, stock split or otherwise, then such Equity Interests
shall be subject to the pledge, collateral assignment and security interest
granted to the Administrative Agent, for the benefit of the Secured Parties,
under this Agreement, subject in each case of any Issuer which is an Excluded
Group Member Subsidiary to the 65% limitation set forth in Section 1.01(c), and
such Pledgor shall forthwith deliver to the Administrative Agent any
certificates therefor, accompanied by stock or transfer powers or other
appropriate instruments of assignment duly executed by such Pledgor in blank. 
Each Pledgor shall immediately notify the Administrative Agent of the
acquisition of such additional Equity Interests or exchanged or converted Equity
Interests and the Administrative Agent and the Company may from time to time
complete and Administrative Agent may attach as Schedule 1 hereto an updated
list of the Equity Interests at the time pledged, and required to be pledged, to
the Administrative Agent hereunder.

 

Section 1.03.         Pledge of Cash Collateral Account.  Each Pledgor also
hereby grants to the Administrative Agent for the benefit of the Secured Parties
a security interest in, and hereby pledges to

 

2

--------------------------------------------------------------------------------


 

the Administrative Agent, for the benefit of the Secured Parties, the Cash
Collateral Account and all of the Cash Collateral as such terms are hereinafter
defined.

 

ARTICLE II.

 

Definitions.

 

The term “Obligations” and all other capitalized terms used herein without
definition shall have the respective meanings provided therefor in the Credit
Agreement.  Terms used herein and not defined in the Credit Agreement or
otherwise defined herein that are defined in the UCC (as defined below) have
such defined meanings herein (with terms used in Article 9 controlling over
terms used in another Article), unless the context otherwise indicates or
requires, and the following terms shall have the following meanings:

 

“Additional Pledgor” has the meaning specified in Article XXIII.

 

“Cash Collateral” has the meaning specified in Section 5.02.

 

“Cash Collateral Account” has the meaning specified in Section 5.02.

 

“Domestic Subsidiary” means any Subsidiary of a Pledgor that is organized under
the laws of the United States, any state thereof or the District of Columbia.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of a Pledgor that
is organized under the laws of a jurisdiction other than the United States, a
state thereof or the District of Columbia.

 

“Issuer” means an issuer of any of the Equity Interests pledged hereunder from
time to time.

 

“Pledged Collateral” means any and all Equity Interests and other property and
assets described in Sections 1.01, 1.02 and 1.03 at any time pledged to the
Administrative Agent hereunder.

 

“Pledged Equity Interests” means all of the issued and outstanding Equity
Interests of any Issuer from time to time pledged hereunder, including without
limitation those set forth on Schedule 1 hereof (as updated from time to time
pursuant hereto), and any additional Pledged Equity Interests from time to time
pledged to the Administrative Agent hereunder pursuant to Article III or
Article XXIII hereof.

 

“Securities Act” has the meaning specified in Section 7.03.

 

“Secured Parties” means the Administrative Agent, the Lenders, the Issuing
Banks, any Hedge Bank and any Cash Management Bank.

 

“Securities Pledge Agreement Joinder” means a Securities Pledge Agreement
Joinder, substantially in the form attached as Exhibit A hereto.

 

“Time Deposits” has the meaning specified in Section 5.02.

 

“UCC”  The Uniform Commercial Code as the same may from time to time be in
effect in the State of New York (and each reference in this Agreement to an
Article thereof shall refer to that Article as from time to time in effect);
provided, that in the event that, by reason of mandatory provisions of law, any
or all of the attachment, perfection or priority of the Administrative Agent’s
security interest in any

 

3

--------------------------------------------------------------------------------


 

collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code (including the Articles thereof) as in effect at such
time in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions.

 

ARTICLE III.

 

Security for Obligations.

 

This Agreement and the security interest in and pledge of the Pledged Collateral
hereunder are made with and granted to the Administrative Agent, for the benefit
of the Secured Parties, as security for the payment and performance in full of
all the Obligations.

 

ARTICLE IV.

 

Representations, Warranties and Covenants of Pledgors.

 

Each Pledgor hereby represents, warrants and covenants as follows:

 

Section 4.01.         Except for the security interest and pledge hereunder or
any Lien on the Pledged Collateral permitted under Section 7.01(b) or (g) of the
Credit Agreement, (a) such Pledgor has good and marketable title to, and is the
sole legal and beneficial owner of, and Pledgor holds the Pledged Collateral,
free and clear of any Lien or restriction on transfer, (b) there are no
restrictions upon the voting rights of any of the Pledged Equity Interests,
(c) the Pledged Equity Interests have been duly and validly issued, and are
fully paid and non-assessable, and (d) such Pledgor has full corporate or other
necessary power, authority and legal right to execute, deliver and perform its
obligations under this Agreement and to grant a security interest in the Pledged
Collateral to the Administrative Agent, for the benefit of the Secured Parties,
free of any Lien.

 

Section 4.02.         Such Pledgor shall promptly pay any and all Taxes upon the
Pledged Collateral when due other than those contested in good faith by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP.

 

Section 4.03.         Such Pledgor shall not sell or otherwise assign, transfer
or dispose of any Pledged Collateral or any interest therein, except as
permitted under the Credit Agreement or pursuant to this Agreement.

 

Section 4.04.         Such Pledgor shall keep the Pledged Collateral free from
any Lien, except for the pledge provided hereby or any Lien on the Pledged
Collateral permitted under Section 7.01(b) or (g) of the Credit Agreement, and
shall take such actions reasonably necessary to protect such Pledged Collateral
against all claims and demands of all Persons at any time claiming any interest
therein.  Such Pledgor further covenants that it will have the title to and
right to pledge and grant a security interest in the Pledged Collateral
hereafter pledged or in which a security interest is granted to the
Administrative Agent for the benefit of the Secured Parties hereunder and will
likewise defend the rights, pledge and security interest thereof and therein of
the Administrative Agent.

 

Section 4.05.         The Pledged Equity Interests represent, and such Pledgor
is the legal and beneficial holder of, the issued and outstanding Pledged Equity
Interests of the Issuers described on Schedule 1 and shown thereon to be owned
by such Pledgor, which constitutes all of the issued and outstanding Equity
Interests of such Issuers, except as otherwise noted thereon.  The information
set forth

 

4

--------------------------------------------------------------------------------


 

in Schedule 1 (as updated from time to time pursuant hereto) is true, correct
and complete in all respects.  There are no existing warrants, options, calls or
commitments relating to any Pledged Equity Interests.

 

Section 4.06.         Such Pledgor will not, without the prior written consent
of the Administrative Agent, amend, modify or change any of the Organization
Documents of any Issuer, other than any such amendments, modifications or
changes which are not, and could not reasonably be expected to be, adverse in
any material respect to the interests of the Administrative Agent, any Lender,
the Issuing Banks, any Hedge Bank or any Cash Management Bank.  Such Pledgor
will perform and observe, or cause to be performed and observed, all of such
Pledgor’s obligations under the Organization Documents of any Issuer.  No
provision of any Organization Document of any Issuer (a) prohibits, restricts,
conditions or otherwise affects the grant hereunder of any Lien on any of the
Pledged Collateral or any enforcement action which may be taken in respect of
any such Lien or (b) otherwise conflicts with the terms of this Agreement.

 

Section 4.07.         If an Event of Default has occurred and is continuing, the
Issuers will comply with entitlement orders originated by the Administrative
Agent relating to the Pledged Collateral without any consent by any Pledgor or
any other Person.

 

Section 4.08.         The execution and delivery of, and performance by such
Pledgor of its obligations under, this Agreement will not (i) violate any
provision of law, any order, judgment or decree of any Governmental Authority,
(ii) violate the Organization Documents of such Pledgor or any indenture,
agreement or other instrument to which such Pledgor is a party, or by which such
Pledgor is bound, or (iii) be in conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under, or result
in the creation or imposition of any Lien of any nature whatsoever upon any of
the property or assets of such Pledgor pursuant to, any such indenture,
agreement or instrument.

 

Section 4.09.         Except for the filing of proper UCC-1 financing statements
with respect to Equity Interests for perfection purposes, such Pledgor is not
required under U.S. law to obtain any consent, approval or authorization from,
or to file any declaration or statement with, any Governmental Authority in the
U.S. or any other Person in connection with or as a condition to the execution,
delivery or performance of this Agreement which has not been obtained.

 

Section 4.10.         This Agreement and other agreements and instruments
relating hereto constitute the valid and binding obligations of such Pledgor,
enforceable against it in accordance with its terms, subject, however to
Insolvency Laws and the application of general principles of equity and
principles of good faith and fair dealing, whether in any action in law or
proceeding in equity, and subject to the availability of the remedy of specific
performance or of any other equitable remedy or relief to enforce any right
under any such agreement.

 

Section 4.11.         None of the Pledged Equity Interests consisting of
partnership or limited liability company interests (i) is dealt in or traded on
a securities exchange or in a securities market, (ii) by its terms or the terms
of the applicable Issuer’s Organization Documents expressly provides that it is
a security governed by Article 8 of the Uniform Commercial Code as in effect in
any jurisdiction, (iii) is an investment company security, or (iv) is held in a
securities account.

 

5

--------------------------------------------------------------------------------


 

ARTICLE V.

 

Dividend Rights, etc.

 

Section 5.01.         Distributions.

 

(a)           So long as no Event of Default shall have occurred and be
continuing, and subject to Section 1.02 hereof, each Pledgor may receive and
retain any and all dividends and distributions (other than stock dividends and
other dividends and distributions constituting Pledged Collateral addressed
hereinabove) or interest paid in respect of the Pledged Collateral to the extent
they are Restricted Payments permitted under the Credit Agreement.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default:

 

(i)            all rights of a Pledgor to receive the dividends, distributions
and Restricted Payments that it would otherwise be authorized to receive and
retain pursuant to paragraph (a) shall cease and all such rights shall thereupon
be vested in the Administrative Agent, which shall then have the sole right to
receive and hold as Pledged Collateral such dividends, distributions and
Restricted Payments; and

 

(ii)           all dividends, distributions and Restricted Payments that are
received by a Pledgor contrary to the provisions of paragraph (i) of this
subsection shall be received in trust for the benefit of the Administrative
Agent, shall be segregated from other property or funds of such Pledgor, and
shall be forthwith paid over to the Administrative Agent as Pledged Collateral
in the exact form received, to be held by the Administrative Agent as Pledged
Collateral and as further collateral security for the Obligations.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, other sums or other property paid or distributed upon or with respect
to any of the Pledged Collateral, whether by dividend or redemption or upon the
liquidation or dissolution of the issuer thereof, recapitalization, or
reclassification of capital, reorganization, or otherwise, shall be paid over
and delivered to the Administrative Agent to be held by the Administrative
Agent, for the benefit of the Secured Parties, as security for the payment and
performance in full of all of the Obligations or applied to the Obligations in
accordance with the Credit Agreement.

 

(d)           If the Administrative Agent shall so request in writing, each
Pledgor agrees to execute and deliver to the Administrative Agent appropriate
additional distribution and other orders and documents to effect the provisions
of this Section 5.01.

 

Section 5.02.         Cash Collateral Account.  All sums of money that are
delivered to the Administrative Agent pursuant to this Section 5 shall be
deposited into an interest bearing account with the Administrative Agent or, if
the Administrative Agent is not the depositary bank, to an interest bearing
account in the name of the Administrative Agent, for the benefit of the Secured
Parties, as customer with a depositary bank satisfactory to the Administrative
Agent (any such account, whether maintained with the Administrative Agent or in
the Administrative Agent’s name as customer, being herein referred to as the
“Cash Collateral Account”).  Some or all of the funds from time to time in the
Cash Collateral Account may be invested in time deposits, including, without
limitation, certificates of deposit issued by the Administrative Agent (such
certificates of deposit or other time deposits being hereinafter referred to,
collectively, as “Time Deposits”), that are satisfactory to the Administrative
Agent after consultation with each Pledgor, provided, that, in each such case,
arrangements satisfactory to the Administrative Agent are made and are in place
to perfect and to insure the first priority of the Administrative Agent’s
security interest therein.  Interest earned on the Cash Collateral Account and
on the Time Deposits, and the principal of the Time Deposits at maturity that is
not invested in new Time Deposits, shall be deposited in the Cash Collateral
Account.  The Cash Collateral Account, all sums from time to time standing to
the credit of the Cash Collateral Account, any and all Time Deposits, any and
all instruments

 

6

--------------------------------------------------------------------------------


 

or other writings evidencing Time Deposits and any and all proceeds or any
thereof are hereinafter referred to collectively as the “Cash Collateral.”

 

Section 5.03.         Pledgor’s Rights to Cash Collateral, etc.  Except as
otherwise expressly provided in Article XV hereof, no Pledgor shall have the
right to withdraw sums from the Cash Collateral Account, to receive any of the
Cash Collateral or to require the Administrative Agent to part with the
Administrative Agent’s possession of any instruments or other writings
evidencing any Time Deposits.

 

ARTICLE VI.

 

Voting Rights, etc.

 

So long as no Event of Default shall have occurred and be continuing, each
Pledgor shall be entitled to vote the Pledged Equity Interests and to give
consents, waivers and ratifications in respect of the Pledged Collateral;
provided, however, that no vote shall be cast or consent, waiver or ratification
given by any Pledgor if the effect thereof could reasonably be expected to
impair any of the Pledged Collateral or be inconsistent with or result in any
violation of any of the provisions of this Agreement, the Credit Agreement, the
Notes or any of the other Loan Documents.  All such rights of each Pledgor to
vote and give consents, waivers and ratifications with respect to the Pledged
Collateral shall, at the Administrative Agent’s option, as evidenced by the
Administrative Agent’s notifying such Pledgor of such election, cease for so
long as an Event of Default shall have occurred and be continuing.

 

ARTICLE VII.

 

Remedies.

 

Section 7.01.         In General.  If an Event of Default shall have occurred
and be continuing, the Administrative Agent shall thereafter have the following
rights and remedies (to the extent permitted by applicable law) in addition to
the rights and remedies of a secured party under the UCC, all such rights and
remedies being cumulative, not exclusive, and enforceable alternatively,
successively or concurrently, at such time or times as the Administrative Agent
deems expedient:

 

(a)           if the Administrative Agent so elects and gives notice of such
election to each Pledgor, the Administrative Agent may exercise any management
or voting rights relating to the Pledged Equity Interests (whether or not the
same shall have been transferred into its name or the name of its nominee or
nominees) for any lawful purpose, including, without limitation, if the
Administrative Agent so elects, for the liquidation of the assets of the issuer
thereof, and give all consents, waivers and ratifications in respect of the
Pledged Equity Interests and otherwise act with respect thereto as though it
were the outright owner thereof (each Pledgor hereby irrevocably constituting
and appointing the Administrative Agent its proxy and attorney-in-fact, with
full power of substitution, to do so);

 

(b)           the Administrative Agent may demand, sue for, collect or make any
compromise or settlement the Administrative Agent deems suitable in respect of
any Pledged Collateral;

 

(c)           the Administrative Agent may sell, resell, assign and deliver, or
otherwise dispose of any or all of the Pledged Collateral, for cash or credit or
both and upon such terms at such place or places, at such time or times and to
such Persons as the Administrative Agent thinks expedient, all without demand
for performance by each Pledgor or any notice or advertisement whatsoever except
as expressly provided herein or as may otherwise be required by law;

 

7

--------------------------------------------------------------------------------


 

(d)           subject to applicable law, the Administrative Agent may cause all
or any part of the Pledged Collateral held by it to be transferred into its name
or the name of its nominee or nominees; and

 

(e)           the Administrative Agent may set off or otherwise apply or credit
against the Obligations any and all sums deposited with it or held by it,
including, without limitation, any sums standing to the credit of the Cash
Collateral Account and any Time Deposits issued by the Administrative Agent.

 

Section 7.02.         Sale of Pledged Collateral.  In the event of any sale or
other disposition of the Pledged Collateral as provided in Section 7.01(c), the
Administrative Agent shall give to each Pledgor at least ten (10) Business Days’
prior written notice of the time and place of any public sale or other
disposition of the Pledged Collateral or of the time after which any private
sale or any other intended disposition is to be made.  Each Pledgor hereby
acknowledges that ten (10) Business Days’ prior authenticated notice of such
sale or other disposition or sales or other dispositions shall be reasonable
notice.  The Administrative Agent may enforce its rights hereunder without any
other notice and without compliance with any other condition precedent now or
hereunder imposed by statute, rule of law or otherwise (all of which are hereby
expressly waived by each Pledgor, to the fullest extent permitted by law). 
Subject to the Administrative Agent’s compliance with the notice requirements
set forth above, the Administrative Agent may buy or otherwise acquire any part
or all of the Pledged Collateral at any public sale or other disposition and if
any part or all of the Pledged Collateral is of a type customarily sold or
otherwise disposed of in a recognized market or is of the type which is the
subject of widely distributed standard price quotations, the Administrative
Agent may buy or otherwise acquire at private sale or other disposition and may
make payments thereof by any means.  The Administrative Agent may apply the cash
proceeds actually received from any sale or other disposition to the payment of
the Obligations in accordance with Section 8.02 of the Credit Agreement.  Only
after such applications, and after payment by the Administrative Agent of any
amount required by Section 9-608(a)(1)(C) or Section 9-615(a)(3) of the UCC,
need the Administrative Agent account to each Pledgor for any surplus.

 

Section 7.03.         Registration of Stock.  If the Administrative Agent shall
determine to exercise its right to sell or otherwise dispose of any or all of
the Pledged Collateral pursuant to this Section 7, and if in the opinion of
counsel for the Administrative Agent it is necessary, or if in the reasonable
opinion of the Administrative Agent it is advisable, to have the Pledged
Collateral, or that portion thereof to be sold, registered under the provisions
of the Securities Act of 1933, as amended (the “Securities Act”), each Pledgor
agrees to use its best efforts to cause the Issuers of such Pledged Collateral
or portion thereof contemplated to be sold, to execute and deliver, and cause
the directors and officers of such Issuer to execute and deliver, all at the
expense of such Pledgor, all such instruments and documents, and to do or cause
to be done all such other acts and things as may be necessary or, in the
reasonable opinion of the Administrative Agent or its counsel, advisable to
register such Pledged Collateral under the provisions of the Securities Act and
to cause the registration statement relating thereto to become effective and to
remain effective for a period of 9 months from the date such registration
statement became effective, and to make all amendments thereto or to the related
prospectus or both that, in the reasonable opinion of the Administrative Agent
or its counsel, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Each Pledgor agrees to
use its best efforts to cause such issuer or issuers to comply with the
provisions of the securities or “Blue Sky” laws of any jurisdiction which the
Administrative Agent shall designate and to cause such issuer or issuers to make
available to its security holders, as soon as practicable, an earnings statement
which will satisfy the provisions of Section 11(a) of the Securities Act.

 

8

--------------------------------------------------------------------------------


 

Section 7.04.         Private Sales.  Each Pledgor recognizes that the
Administrative Agent may be unable to effect a public sale or other disposition
of the Pledged Collateral by reason of certain prohibitions contained in the
Securities Act, federal banking laws and other applicable laws, but may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers.  Each Pledgor agrees that any such private sales may be at prices
and other terms less favorable to the seller than if sold at public sales and
that such private sales shall not by reason thereof be deemed not to have been
made in a commercially reasonable manner.  The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit the Issuer of such securities to register
such securities for public sale under the Securities Act, or such other federal
banking or other applicable laws, even if the applicable Issuer would agree to
do so.  Subject to the foregoing, the Administrative Agent agrees that any sale
of the Pledged Collateral shall be made in a commercially reasonable manner, and
each Pledgor agrees to use its best efforts to cause the Issuer or Issuers of
the Pledged Collateral contemplated to be sold, to execute and deliver, and
cause the directors (or other analogous persons) and officers of such Issuer to
execute and deliver, all at such Pledgor’s expense, all such instruments and
documents, and to do or cause to be done all such other acts and things as may
be necessary or, in the reasonable opinion of the Administrative Agent,
advisable to exempt such Pledged Collateral from registration under the
provisions of the Securities Act, and to make all amendments to such instruments
and documents which, in the opinion of the Administrative Agent, are necessary
or advisable, all in conformity with the requirements of the Securities Act and
the rules and regulations of the Securities and Exchange Commission applicable
thereto.

 

Section 7.05.         Pledgor’s Agreements, etc.  Each Pledgor further agrees to
do or cause to be done all such other acts and things as may be reasonably
necessary to make any sales of any portion or all of the Pledged Collateral
pursuant to this Section valid and binding and in compliance with any and all
applicable laws (including, without limitation, the Securities Act, the
Securities Exchange Act of 1934, as amended, the rules and regulations of the
Securities and Exchange Commission applicable thereto and all applicable state
securities or “Blue Sky” laws), regulations, orders, writs, injunctions, decrees
or awards of any and all courts, arbitrators or governmental instrumentalities,
domestic or foreign, having jurisdiction over any such sale or sales, all at
such Pledgor’s expense.  Each Pledgor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, agrees that each and every covenant contained
in this Section 7 shall be specifically enforceable against such Pledgor by the
Administrative Agent and such Pledgor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants.

 

ARTICLE VIII.

 

Marshalling.

 

Neither the Administrative Agent nor any other Secured Party shall be required
to marshal any present or future collateral security for (including, but not
limited to, this Agreement and the Pledged Collateral), or other assurances of
payment of, the Obligations or any of them, or to resort to such collateral
security or other assurances of payment in any particular order.  All of the
Administrative Agent’s rights hereunder and the rights of the Administrative
Agent and the other Secured Parties in respect of such collateral security and
other assurances of payment shall be cumulative and in addition to all other
rights, however existing or arising.  To the extent that it lawfully may, each
Pledgor hereby agrees that it will not invoke any law relating to the
marshalling of collateral that might cause delay in or impede the enforcement of
the Administrative Agent’s rights under this Agreement or under any other
instrument evidencing any of the Obligations or under which any of the
Obligations is outstanding or by

 

9

--------------------------------------------------------------------------------


 

which any of the Obligations is secured or payment thereof is otherwise assured,
and to the extent that it lawfully may, each Pledgor hereby irrevocably waives
the benefits of all such laws.

 

ARTICLE IX.

 

Pledgor’s Obligations Not Affected.

 

The obligations of each Pledgor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any exercise or
nonexercise, or any waiver, by the Administrative Agent or any other Secured
Party of any right, remedy, power or privilege under or in respect of any of the
Obligations or any security thereof (including this Agreement); (b) any
amendment to or modification of the Credit Agreement, any Note, the other Loan
Documents or any of the Obligations; (c) any amendment to or modification of any
instrument (other than this Agreement) securing any of the Obligations; or
(d) the taking of additional security for, or any other assurances of payment
of, any of the Obligations or the release or discharge or termination of any
security or other assurances of payment or performance for any of the
Obligations; whether or not each Pledgor shall have notice or knowledge of any
of the foregoing, each Pledgor hereby generally waiving all suretyship defenses
to the extent applicable.

 

ARTICLE X.

 

Transfer, etc., by Pledgor.

 

Without the prior written consent of the Administrative Agent, no Pledgor shall
sell, assign, transfer or otherwise dispose of, grant any option with respect
to, or pledge or grant any security interest in or otherwise encumber or
restrict any of the Pledged Collateral or any interest therein, except for the
pledge thereof and security interest therein provided for in this Agreement and
the other Loan Documents, Liens permitted under Section 7.01(b) and (g) of the
Credit Agreement, and, so long as no Event of Default then exists and is
continuing, other actions to the extent permitted by and in accordance with the
terms of the Credit Agreement.

 

ARTICLE XI.

 

Further Assurances.

 

Each Pledgor will do all such acts, and will furnish to the Administrative Agent
all such financing statements, certificates, legal opinions and other documents
and will obtain all such governmental consents and corporate approvals and will
do or cause to be done all such other things as the Administrative Agent may
reasonably request from time to time in order to give full effect to this
Agreement and to secure the rights of the Administrative Agent and other Secured
Parties hereunder, all without any cost or expense to the Administrative Agent
or any other Secured Party.  Each Pledgor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the collateral as the
Pledged Collateral or words of similar effect, or as being of equal or lesser
scope or in greater detail, and (b) contain any other information required by
part 5 of Article 9 of the Uniform Commercial Code of the jurisdiction of the
filing office for the sufficiency or filing office acceptance of any financing
statement or amendment, including whether such Pledgor is an organization, the
type of organization and any organization identification number issued to such
Pledgor.  Each Pledgor agrees to furnish any such information to the
Administrative Agent promptly upon request.  Each Pledgor also ratifies its
authorization for the Administrative Agent to have filed in any Uniform
Commercial Code jurisdiction any like initial financing statements or amendments
thereto if

 

10

--------------------------------------------------------------------------------


 

filed prior to the date hereof.  Each Pledgor will not permit to be effected any
amendment or modification of any Organization Document of any of the Issuers
which would (or would be reasonably likely to) adversely affect the rights or
remedies of the Administrative Agent hereunder or the value of the Pledged
Collateral.  Without the prior written consent of the Administrative Agent, no
Pledgor will cause or permit the membership interests or partnership or limited
partnership interests of such Pledgor pledged hereunder which are issued by a
limited liability company or a partnership or limited partnership, as the case
may be, to be evidenced by a certificate issued by such limited liability
company or partnership or limited partnership or to constitute a security
governed by Article 8 of the Uniform Commercial Code of the jurisdiction in
which it is organized unless such certificate, together with a duly executed
stock power or other instrument of assignment executed in blank, has been
delivered to the Administrative Agent for the benefit of the Secured Parties.

 

ARTICLE XII.

 

Administrative Agent’s Exoneration.

 

Under no circumstances shall the Administrative Agent be deemed to assume any
responsibility for or obligation or duty with respect to any part or all of the
Pledged Collateral of any nature or kind or any matter or proceedings arising
out of or relating thereto, other than (a) to exercise reasonable care in the
physical custody of the Pledged Collateral and (b) after an Event of Default
shall have occurred and be continuing to act in a commercially reasonable
manner.  Neither the Administrative Agent nor any other Secured Party shall be
required to take any action of any kind to collect, preserve or protect its or
any Pledgor’s rights in the Pledged Collateral or against other parties
thereto.  The Administrative Agent’s prior recourse to any part or all of the
Pledged Collateral shall not constitute a condition of any demand, suit or
proceeding for payment or collection of any of the Obligations.  This Agreement
constitutes a pledge of the Pledged Collateral and any other applicable
collateral hereunder only, and not an assignment of any duties or obligations of
any Pledgor with respect thereto, and by its acceptance hereof and whether or
not the Administrative Agent shall have exercised any of its rights or remedies
hereunder, none of the Administrative Agent or any other Secured Party
undertakes to perform or discharge, and none of the Administrative Agent or any
other Secured Party shall be responsible or liable for the performance or
discharge of any such duties or responsibilities, including, without limitation,
for any capital calls.  Each Pledgor agrees that, notwithstanding the exercise
by the Administrative Agent of any of its rights hereunder, such Pledgor shall
remain liable nonetheless for the full and prompt performance of all of such
Pledgor’s obligations and liabilities under any Organization Document evidencing
or governing any Pledged Equity Interests.  Under no circumstances shall the
Administrative Agent or any holder of any of the Obligations as such be deemed
to be a member, limited partner or other equity owner of any of the Issuers by
virtue of the provisions of this Agreement unless expressly agreed to in writing
by the Administrative Agent or such other Secured Party or holder.  Without
limiting the generality of the foregoing, none of the Administrative Agent or
any other Secured Party shall have any fiduciary duty as such to any Pledgor or
any other equity owner of the Issuers by reason of this Agreement, whether by
virtue of the security interests and liens hereunder, or any enforcement action
in respect of such security interests and liens, unless and until the
Administrative Agent or such Secured Party is actually admitted to the
applicable Issuer as a substitute member or substitute equity owner thereof
after exercising enforcement rights under part 6 of Article 9 of the Uniform
Commercial Code in effect in the applicable jurisdiction, or otherwise.

 

11

--------------------------------------------------------------------------------


 

ARTICLE XIII.

 

Amendments, etc.

 

No amendment to or waiver of any provision of this Agreement, nor consent to any
departure by any Pledgor herefrom, shall in any event be effective unless the
same shall be made in accordance with Section 11.01 of the Credit Agreement, and
then any such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  No act, failure or delay by the
Administrative Agent shall constitute a waiver of its rights and remedies
hereunder or otherwise.  No single or partial waiver by the Administrative Agent
of any default, right or remedy that it may have shall operate as a waiver of
any other default, right or remedy or of the same default, right or remedy on a
future occasion.

 

ARTICLE XIV.

 

Notice, etc.

 

All notices, requests and other communications hereunder shall be made in the
manner set forth in Section 11.02 of the Credit Agreement and, in the case of
any Pledgor other than the Company, to such Pledgor in care of the Company.

 

ARTICLE XV.

 

Termination.

 

Upon final payment in full, in cash, and performance in full of the Obligations
(other than (i) contingent indemnification Obligations to the extent that no
claim giving rise thereto has been asserted and (ii) Obligations under Secured
Hedge Agreements and Cash Management Obligations) and the cancellation or
termination of any commitment to extend credit under the Credit Agreement or any
of the other Loan Documents, this Agreement shall terminate and the
Administrative Agent shall, at each Pledgor’s request and expense, promptly
return such Pledged Collateral in the possession or control of the
Administrative Agent as has not theretofore been disposed of pursuant to the
provisions hereof, together with any moneys and other property at the time held
by the Administrative Agent hereunder.

 

ARTICLE XVI.

 

Overdue Amounts.

 

Until paid, any amounts due and payable hereunder shall be a debt secured by the
Pledged Collateral and, if not paid when due, shall bear, whether before or
after judgment, interest at the Default Rate set forth in the Credit Agreement.

 

ARTICLE XVII.

 

Pledgor Waiver.

 

Each Pledgor hereby waives promptness, diligence, presentment, demand, protest,
notice of acceptance, notice of any Obligations incurred and any other notice
with respect to any of the Obligations and this Agreement and any requirement
that the Administrative Agent or any other Secured Party protect, secure,
perfect or insure any Lien, or any property subject thereto, or exhaust any
right or take any action against the Company or any other Person (including any
other guarantor) or any collateral securing the Obligations all defenses which
may be available by virtue of any valuation, stay, moratorium law or other
similar law now or hereafter in effect, and all surety defenses generally.

 

12

--------------------------------------------------------------------------------


 

ARTICLE XVIII.

 

Registration and Filing.

 

Each Pledgor (a) will cause the Issuers to duly register the security interests
granted hereby on its books, (b) has duly authorized or executed and caused any
UCC-1 financing statements to be filed with respect to the Pledged Collateral in
such a manner and in such places as may be required by law in order to fully
protect the rights of the Administrative Agent and the other Secured Parties
hereunder, and (c) will cause any UCC-1 financing statements with respect to the
Pledged Collateral at all times to be kept recorded and filed at the applicable
Issuer’s expense in such a manner and in such places as may be required by law
in order to fully perfect the interests and protect the rights of the
Administrative Agent and the other Secured Parties hereunder.

 

ARTICLE XIX.

 

Execution in Counterparts.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the Credit Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

ARTICLE XX.

 

Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

ARTICLE XXI.

 

Miscellaneous.

 

The headings of each section of this Agreement are for convenience only and
shall not define or limit the provisions thereof.  This Agreement and all rights
and obligations hereunder shall be binding upon each Pledgor and its respective
successors and assigns, and shall inure to the benefit of the Administrative
Agent and the other Secured Parties and their respective successors and assigns;
provided, however, that no Pledgor shall assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Secured Party.  Each Pledgor acknowledges receipt
of a copy of this Agreement.

 

13

--------------------------------------------------------------------------------


 

ARTICLE XXII.

 

Organization Document Provisions.

 

Each Pledgor (a) hereby irrevocably waives any and all provisions of any
Organization Document of each Issuer that (i) prohibits, restricts, conditions
or otherwise affects the grant hereunder of any Lien on any of the Pledged
Collateral (or any enforcement action which may be taken in respect of any such
Lien, including, without limitation, any foreclosure upon or subsequent
disposition of such equity interest by the Administrative Agent or any Secured
Party) or (ii) otherwise conflicts with the terms of this Agreement and
(b) notwithstanding any provision of any limited liability company agreement or
operating agreement (as amended and in effect from time to time) relating to any
Pledged Collateral issued by a limited liability company for which any Pledgor
is the sole member, irrevocably acknowledges and agrees that any restrictions
upon the transfer of membership interests set forth in any such limited
liability company agreement or operating agreement which comprise a part of the
Organization Documents of such limited liability company shall not apply to the
grant by any Pledgor of a Lien on its membership interest to the Administrative
Agent (whether pursuant to this Agreement or otherwise) or any enforcement
action which may be taken by the Administrative Agent in respect of any such
Lien, including, without limitation, any foreclosure upon or subsequent
disposition of such membership interests by the Administrative Agent and that
any such transferee of such membership interests shall be admitted as a member
of such limited liability company and shall have all of the rights of the member
that previously owned such membership interests without any further action of
the member(s) of such limited liability company.  In connection with the
exercise by the Administrative Agent of any of its rights and remedies under
this Agreement, each Pledgor consents to the assignment of any Pledged Equity
Interest (including any economic interest therein and all voting rights and
respect thereof) in the Subsidiaries of each Pledgor and agrees that no such
assignment and no foreclosure thereunder or other remedies in respect thereof in
accordance herewith shall in itself effect a termination or dissolution of each
Pledgor.

 

ARTICLE XXIII.

 

Additional Pledgors.

 

Upon the formation or acquisition of any new direct or indirect Subsidiary
(other than any Subsidiary of NeuCo, Inc. or any Subsidiary that is a direct or
indirect Subsidiary of an Excluded Group Member Subsidiary), the Company shall
notify the Administrative Agent of the acquisition or formation thereof within
thirty (30) days of such formation or acquisition and shall within such 30-day
period deliver to the Administrative Agent, as applicable with respect to any
such Subsidiary: (a) an executed copy of the Securities Pledge Agreement Joinder
executed by the parent of any such Subsidiary as an Additional Pledgor (as
defined herein) if such parent is not then a Pledgor hereunder, (b) information
concerning the Equity Interests of such Subsidiary sufficient for the
Administrative Agent to update Schedule 1 hereto with the Company’s assistance,
including, without limitation, information concerning the Equity Interests
thereof to be pledged hereunder, and (c) any and all certificates representing
such pledged Equity Interests (to the extent certificated), accompanied by stock
powers pursuant to Section 6.15(b) of the Credit Agreement.  In no event shall
any Excluded Group Member Subsidiary be required to execute a Securities Pledge
Agreement Joinder or otherwise become a Pledgor hereunder. Upon the execution
and delivery by any Person of a Securities Pledge Agreement Joinder, (i) such
Person shall be referred to as an “Additional Pledgor” and shall become and be a
Pledgor hereunder, and each reference in this Agreement to a “Pledgor” shall
also mean and be a reference to such Additional Pledgor, and each reference in
any other Loan Document to a “Pledgor” shall also mean and be a reference to
include such Additional Pledgor, and (ii) each reference herein to “this
Agreement,” “hereunder,” “hereof” or words of

 

14

--------------------------------------------------------------------------------


 

like import referring to this Agreement, and each reference in any other Loan
Document to the “Securities Pledge Agreement,” “thereunder,” “thereof” or words
of like import referring to this Agreement, shall mean and be a reference to
this Agreement as supplemented by such Securities Pledge Agreement Joinder.

 

ARTICLE XXIV.

 

Governing Law.

 

(A)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(B)          EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR ANY PARTY RELATED TO
ANY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF.  EACH PLEDGOR AND THE ADMINISTRATIVE AGENT IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION,
LITIGATION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK
AND THE OTHER SECURED PARTIES RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY PLEDGOR IN THE
COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY LOAN DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

(C)          EACH PLEDGOR AND THE ADMINISTRATIVE AGENT IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

15

--------------------------------------------------------------------------------


 

ARTICLE XXV.

 

Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

ARTICLE XXVI.

 

Effect of Amendment and Restatement.

 

This Agreement is intended to amend and restate in its entirety the Existing
Pledge Agreement.  Each Pledgor agrees that this Agreement shall not constitute
a novation of the pledges and security interests granted, or the obligations
existing, under the Existing Pledge Agreement or evidence any termination or
amendment thereof, and agrees that, notwithstanding the effectiveness of the
Credit Agreement and the consummation of the transactions contemplated thereby,
such pledges and grants of security interests and other obligations shall
continue to be in full force and effect and shall accrue to the benefit of the
Administrative Agent and the Secured Parties.  It is the intention of the
parties to this Agreement that all Obligations outstanding under and as defined
in the Credit Agreement shall be secured by the pledges and security interests
granted hereunder.

 

[Remainder of Page Left Intentionally Blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each Pledgor and the
Administrative Agent have caused this Agreement to be executed as of the date
first above written.

 

 

Pledgors:

 

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Jonathan Yellin

 

 

Name:

Jonathan Yellin

 

 

Title:

General Counsel and Executive Vice President

 

[Signature Page to Amended and Restated Securities Pledge Agreement]

 

--------------------------------------------------------------------------------


 

The Administrative Agent:

 

 

 

CITIZENS BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Marc Lubelczyk

 

 

Marc Lubelczyk

 

 

Senior Vice President

 

 

[Signature Page to Amended and Restated Securities Pledge Agreement]

 

--------------------------------------------------------------------------------


 

Each Issuer hereby acknowledges the provisions of the Amended and Restated
Securities Pledge Agreement applicable to it:

 

Acknowledged by:

 

 

 

CRA INVESTIGATIONS LLC

 

 

 

 

By:

/s/ Paul Maleh

 

 

Name:

Paul Maleh

 

 

Title:

President

 

 

CRA INTERNATIONAL LIMITED

 

 

 

 

By:

/s/ Paul Maleh

 

 

Name:

Paul Maleh

 

 

Title:

President and Chief Executive Officer

 

 

 

CRA INTERNATIONAL (UK) LIMITED

 

 

 

 

By:

/s/ Chad Holmes

 

 

Name:

Chad Holmes

 

 

Title:

Director

 

 

 

CRA INTERNATIONAL (NETHERLANDS) B.V.

 

 

 

 

By:

/s/ Paul Maleh

 

 

Name:

Paul Maleh

 

 

Title:

Managing Director

 

 

[Signature Page to Amended and Restated Securities Pledge Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO SECURITIES PLEDGE AGREEMENT

 

None of the Issuers has any issued or outstanding shares of its capital stock,
membership interests, partnership interests or other Equity Interests of any
class or any commitments to issue any shares of its capital stock, membership
interests, partnership interests or other Equity Interests of any class or any
securities convertible into or exchangeable for any shares of its capital stock,
membership interests, partnership interests or other Equity Interests of any
class except as otherwise stated in this Schedule 1.

 

Issuer

 

Record
Owner

 

Class(es)
of Shares/
Units

 

Number of Issued
and Outstanding
Shares/Units of
each Class

 

Number/Percentage
of Shares/Units
Pledged

 

If
certificated,
Certificate
Number(s)

CRA International (UK) Limited*

 

Company

 

 

 

 

 

 

 

 

CRA International (Netherlands) B.V. *

 

Company

 

 

 

 

 

 

 

 

CRA International Limited*

 

Company

 

 

 

 

 

 

 

 

CRA Investigations LLC

 

Company

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Limited to pledge of 100% of non-voting and 65% of voting Equity Interests

 

--------------------------------------------------------------------------------


 

Exhibit A
to Securities Pledge Agreement

 

SECURITIES PLEDGE AGREEMENT JOINDER

 

SECURITIES PLEDGE AGREEMENT JOINDER dated as of          ,      (this
“Agreement”) made by [Insert Name of Pledgor], a [Insert State of Organization]
[corporation, limited partnership or limited liability company] (the “Additional
Pledgor”) in favor of CITIZENS BANK, N.A., as Administrative Agent (the
“Administrative Agent”) for the benefit of the Secured Parties (as defined in
the Securities Pledge Agreement referred to and defined below).

 

RECITALS:

 

(1)           Reference is made to that certain Amended and Restated Credit
Agreement, dated as of October [  ], 2017 (as amended, restated, amended and
restated, supplemented, or otherwise modified and in effect from time to time,
the “Credit Agreement”), by and among CRA International, Inc., a Massachusetts
corporation (the “Company”), CRA International (UK) Limited, a private limited
company incorporated in the United Kingdom (registered number 04007726) (the “UK
Borrower”), CRA International Limited, a company organized under the laws of
Ontario (the “Canadian Borrower”), CRA International (Netherlands) B.V., a
private company with limited liability organized and existing under the laws of
the Netherlands, registered with the trade register of the Chamber of Commerce
under number 3426111 (the “Dutch Borrower” and, together with the Company, the
UK Borrower and the Canadian Borrower, the “Borrowers”), the Lenders (as defined
in the Credit Agreement) and the Administrative Agent.

 

(2)           In connection with the Credit Agreement, the Company and each
Person who has joined pursuant to Article XXIII thereof (such Persons, together
with the Company, collectively, the “Pledgors” and individually, each a
“Pledgor”) entered into an Amended and Restated Securities Pledge Agreement (as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified, the “Securities Pledge Agreement”), pursuant
to which each Pledgor granted to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in and pledge of certain Equity
Interests of Issuers set forth on Schedule 1 thereto.

 

(3)           The Additional Pledgor is a Subsidiary (as defined in the Credit
Agreement), of the Company and desires to become a party to the Securities
Pledge Agreement pursuant to Article XXIII of the Securities Pledge Agreement
and to become a “Pledgor” thereunder.

 

(4)           Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Securities Pledge Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Additional
Pledgor hereby agrees as follows:

 

Section 1.              Assumption and Joinder.

 

(a)           The Additional Pledgor hereby expressly assumes, and hereby agrees
to perform and observe, each and every one of the covenants, rights, promises,
agreements, terms, conditions, obligations, appointments, duties and liabilities
of a “Pledgor” under the Securities Pledge Agreement and all of the other Loan
Documents (as defined in the Credit Agreement) applicable to it as a Pledgor
under the Securities Pledge Agreement.  By virtue of the foregoing, the
Additional Pledgor hereby accepts and assumes any liability of a Pledgor related
to each representation, warranty, covenant or obligation made

 

--------------------------------------------------------------------------------


 

by a Pledgor in the Securities Pledge Agreement, and hereby expressly affirms,
as of the date hereof, each of such representations, warranties, covenants and
obligations.  In connection with the foregoing, the Additional Pledgor hereby
grants to the Administrative Agent for the benefit of the Secured Parties a
security interest in, and hereby pledges to the Administrative Agent, for the
benefit of the Secured Parties, all of the Pledged Equity Interests of the
Additional Pledgor on the terms and conditions set forth in the Securities
Pledge Agreement.

 

(b)           All references to the term Pledgor in the Securities Pledge
Agreement or in any document or instrument executed and delivered or furnished,
or to be executed and delivered or furnished, in connection therewith shall be
deemed to be a reference to, and shall include, the Additional Pledgor.

 

Section 2.              Representations and Warranties.  The Additional Pledgor
hereby represents and warrants to the Administrative Agent and the Secured
Parties as follows:

 

(a)           The Additional Pledgor has the requisite [corporate, partnership
or company] power and authority to enter into this Agreement and to perform its
obligations hereunder and under the Securities Pledge Agreement and any other
Loan Document to which it is a party.  The execution, delivery and performance
of this Agreement by the Additional Pledgor and the performance of its
obligations under this Agreement, the Securities Pledge Agreement, and any other
Loan Document have been duly authorized by the [Board of Directors of the
Additional Pledgor] and no other [corporate, partnership or company] proceedings
on the part of the Additional Pledgor are necessary to authorize the execution,
delivery or performance of this Agreement, the transactions contemplated hereby
or the performance of its obligations under this Agreement, the Securities
Pledge Agreement or any other Loan Document.  This Agreement has been duly
executed and delivered by the Additional Pledgor.  This Agreement, the
Securities Pledge Agreement and each Loan Document to which it is a party
constitutes the legal, valid and binding obligation of the Additional Pledgor
enforceable against it in accordance with its respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity.

 

(b)           The representations and warranties set forth in the Securities
Pledge Agreement are true and correct in all material respects on and as of the
date hereof as such representations and warranties apply to the Additional
Pledgor (except to the extent that any such representations and warranties
expressly relate to an earlier date) with the same force and effect as if made
on the date hereof.

 

Section 3.              Schedule 1 to Securities Pledge Agreement.  Attached
hereto is an updated Schedule 1 to the Securities Pledge Agreement.  The
information contained in such schedule is true and correct in all respects.

 

Section 4.             Further Assurances.  At any time and from time to time,
upon the Administrative Agent’s request and at the sole expense of the
Additional Pledgor, the Additional Pledgor will promptly and duly execute and
deliver any and all further instruments and documents and take such further
action as the Administrative Agent reasonably deems necessary to effect the
purposes of this Agreement.

 

Section 5.              Binding Effect.  This Agreement shall be binding upon
the Additional Pledgor and shall inure to the benefit of the Administrative
Agent and the other Secured Parties and their respective successors and assigns.

 

Section 6.              Governing Law.  This Agreement and the rights of the
parties hereunder shall be construed and interpreted in accordance with the laws
of the State of New York without regard to conflict of law principles that would
result in the application of the laws of another jurisdiction.

 

--------------------------------------------------------------------------------


 

Section 7.              JURY TRIAL WAIVER.  THE ADDITIONAL PLEDGOR HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 8.              Miscellaneous.  Delivery of an executed signature
page to this Agreement by facsimile shall be effective as delivery of a manually
executed copy of this Agreement.

 

[Remainder of Page Left Intentionally Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

 

[                                                                  ]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

CITIZENS BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------